Title: From George Washington to Brigadier General Nathaniel Warner, 8 February 1777
From: Washington, George
To: Warner, Nathaniel



Sir,
Morris Town Feby 8h 1777.

Yr favr of yesterday was brought me; in it I discover that you have succeeded entirely to my Wishes in removg the Waggons & Horses from out of the Enemies reach—As the Enterprize was calculated to distress the Enemy, the removal of every Article that might be usefull

to them, came within the Meaning of the Order—You will therefore direct all the fat Sheep & Hogs near them to be brought off, & dealt with agreeable to former Orders. I am Sir Yr &C.
